DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 1/6/2021. Claims 1-4,6-18 are pending in the application. Claims 1, 17 and 18 were amended and claim 5 was canceled by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was filed after before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al. (WO 2009/013757 Al).
Regarding claims 1, 3, 12, 13, 16 and 17, Reznik discloses an antioxidant composition that is a water-in-oil emulsion comprising an external oil phase, a dispersed aqueous phase and an emulsifier, wherein the oil-phase comprises an extract comprising carnosic acid, carnosol or a mixture thereof (rosemary oil) (page 10 lines 15-20); the aqueous phase comprises an extract containing rosmarinic acid that is a lemon balm extract (page 8 lines 25-27).  The water-in-oil emulsion has a typical oil phase content of 70-80% and a water phase content of 20-30% (page 3 lines 4-9, page 8 lines 16-27)
Reznik  discloses 0.1-10%  by weight of the emulsion of water-soluble antioxidant extract comprising rosmarinic acid, and 5-35%  by weight of the emulsion of oil soluble rosemary extract (page 10 lines 28-30) having about 4%  carnosic acid (example).
Reznik discloses adding an emulsifier at a level of 0.5% to 30% by weight. (page 9 lines 16-17).
The water-in-oil antioxidant composition of the invention can be used as an additive to fats, oils and fatty substances, to inhibit oxidation and enhance the stability and quality thereof (page 11 lines 9-12).
Regarding the content of water phase and oil phase antioxidant components in claims 1, 6 and 7,  the antioxidant composition is added to a cooking or baking oil or fat at a level of 0.02% to 0.5% by weight (page 11 lines 22-25). The final concentration of water phase antioxidant in frying or baking fat such as margarine, for example, would 
Regarding claim 2, Reznik discloses interchangeably using a mint extract as a source of rosmarinic acid (page 8 lines 16-27). Mint is considered to include spearmint.
Regarding claims 8-10, Reznik  discloses 10-30% ascorbic acid (page 3 line 14) with an exemplary level of 15% ascorbic acid in an emulsion (working example)  which is added at a level of 0.02% -0.5% by weight of a cooking fat or oil  corresponding to 0.003% -0.075% by weight, which overlaps the claimed range. 
Regarding claim 11 Reznik discloses citric acid (page 8 line 12). 
Regarding claims, 14 and 15 Reznik discloses that adding the antioxidant composition to an oil /fat wherein oxidation induction time is significantly reduced by adding both aqueous phase and fat phase antioxidants in making a water-in-oil emulsion (Tables 1 and 2, page 11 lines 13-16).  Reznik does not specifically disclose peroxide values. It is however considered that a cooking or frying fat composition comprising the antioxidant composition of Reznik would have oxidation properties and a shelf life as claimed, as the water-in-oil emulsion is stable for 1 year (page 12 line 15).
Regarding claim 16, Reznik discloses adding the water-in –oil emulsion to a fat composition usable for baking or frying, enables configuring amounts of water-soluble, and oil soluble antioxidants in a final oil or fat composition that is used in cooking.  Such a composition would include margarine. As margarine is a water-in-oil emulsion, it would have been obvious to one of ordinary skill in the art to consider adding antioxidants to aqueous and oil phase in margarine in amounts configured from the guidelines in Reznik, as an alternative to adding the antioxidant composition as such with a reasonable expectation of success, as both approaches are expected to provide identical effects due to the presence of identical effective levels of phase specific antioxidant compounds.
Regarding claim 18, Reznik discloses that the exact formulation of the composition of the invention will vary depending on the type of oil, the use of the specific oil and the conditions (e.g. temperature, pattern of use, exposure pattern, duration of use) to which the specific oil is subjected (page 7 lines 9-11). In general, a water-in-oil antioxidant composition in Reznik is prepared by combining (i) water and (ii) at least one water-soluble antioxidant; (iii) at least one oil-soluble and water insoluble emulsifier; and (iv) oil. (page 7 lines 12-16).  When the water-in-oil antioxidant composition of the invention comprises at least one oil soluble antioxidant, the antioxidant is added to the oil phase prior to combining (see exemplary embodiments, (page 15 lines 4-5)).  It would have been obvious to one of ordinary skill in the art to heat an oil sufficiently to dissolve the selected hydrophobic components, and heat the aqueous phase to the same temperature to prevent precipitation when mixed. Applicant has not provided any unexpected advantage of the claimed temperature of 70deg. C. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

No coaction or cooperative relationship between the selected ingredients which produces a new, unexpected function has been disclosed. Emulsions having the claimed ingredients are disclosed in the prior art.
Claims 1-4 and 6-18 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments render the previous rejections moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793